EXHIBIT 10.6(b)

 

BANCORP RHODE ISLAND, INC.

 

SECOND AMENDMENT TO

 

NON-EMPLOYEE DIRECTORS STOCK PLAN

 

WHEREAS, Bancorp Rhode Island, Inc. (the “Company”) desires to amend the
provisions of the Company’s Non-Employee Directors Stock Plan (the “Plan”) to
reflect an increase in the maximum number of Common Shares for which options may
be granted under the Plan; and

 

WHEREAS, under Section 7 of the Plan, the Board of Directors of the Company, may
amend the Plan to increase the maximum number of Common Shares for which options
may be granted under the Plan, provided that such amendment shall not become
effective until the approval of the shareholders; and

 

WHEREAS, the Board of Directors and shareholders of the Company have each
approved the amendment to increase the maximum number of Common Shares for which
options may be granted under the Plan;

 

NOW, THEREFORE, the Plan is amended as follows:

 

1.      That Section 5(b) of the Plan be amended by substituting the number
“90,000” for “65,000” in the first sentence thereof to increase the maximum
number of Common Shares for which options may be granted under the Plan.

 

2.       All other provisions of the Plan shall remain in full force and effect
and are hereby ratified, approved and confirmed.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to the Non-Employee
Directors Plan to be executed by its duly authorized officer as of the 16th day
of May, 2006.

 

 

BANCORP RHODE ISLAND, INC.

 

By

:/s/ Merrill W. Sherman

 

 

Merrill W. Sherman

 

 

President and CEO

 

 

Attest:

 

/s/Margaret D. Farrell

 

 

Secretary

 

 

 

 

 